Appeal by the defendant from a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered October 22, 1990, convicting him of criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has failed to demonstrate that there exists a significant possibility that an actual conflict of interest resulted from the joint representation of the defendant and the codefendant (see, People v Recupero, 73 NY2d 877).
Inasmuch as the defendant pleaded guilty with the understanding that he would receive the sentence which was there*615after actually imposed, he has no basis to now complain that his sentence was excessive (see, People v Kazepis, 101 AD2d 816).
We have reviewed the defendant’s remaining contentions and conclude that they are without merit. Bracken, J. P., Lawrence, Miller, Copertino and Santucci, JJ., concur.